DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/21 has been entered. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “alkoxylsilane” in line 4. This appears to be a misspelling of “alkoxysilane”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites hard coat further comprising a multifunctional silane which is confusing given that claim 1 already recites an alkoxysilane which based on paragraphs [0092]-[0096] of the original specification appears to be the same component. For the purpose of examination, the multifunctional silane of claim 12 is considered to be the alkoxysilane already required by claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (JP-2009255490-A) in view of Yanagi et al. (US 5,902,847).
Regarding claim 1 and 12, Hoshi et al. teaches a coating film comprising: a metal oxide particle; and a polymer particle (paragraphs [0025]-[0027] and [0032]), wherein the coating film has a ten-point average roughness of 100 nm or less (as calculated from a ratio (Rz/Ra) of 20 and Ra of 0.005 µm as disclosed in paragraph [0022]) which overlaps the claimed range of 40 nm or more and 300 nm or less, and a ratio (Ra/Rz) of an arithmetic average roughness to the ten-point average roughness of 0.05 or less (as calculated from a ratio (Rz/Ra) of 20 and Ra of 0.005 µm as disclosed in paragraph [0022]) which overlaps the claimed range of 0.0 or more and 0.11 or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Hoshi fails to teach an alkoxysilane.
However, Yanagi et al. teaches a coating composition comprising alkoxysilane, wherein the alkoxysilane is easily hydrolyzed to form silanol group and is a mutlfunctional silane represented by formula (1) (See Abstract, col. 7, line 44-col. 8, line 63).
It would have been obvious to one of ordinary skill in the art to include an alkoxysilane in the coating film of Hoshi et al. in order to impart a coating film having good stain resistance (Yanagi, col. 8, lines 59-63).
While Yanagi et al. does not explicitly disclose an amount of silanol, Yanagi et al. does disclose the presence of silanol groups imparts good stain resistance (col. 8, lines 59-63). Since the instant specification is silent to unexpected results, the specific amount of hydroxyl group is not considered to confer patentability to the claims. As the surface hydrophilicity is a variable that can be modified, among others, by adjusting the amount of hydroxyl group, the 
It is noted that Yanagi et al. does not disclose how the abundance of hydroxyl group is measured. However, given that the abundance of hydroxyl group of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how abundance of hydroxyl group is measured, it is the Examiner’s position that Yanagi et al. meets the presently claimed limitation.
Further, alternatively, given that Hoshi et al. 	in view of Yanagi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a ratio as claimed, absent evidence to the contrary.
Regarding claim 2, Hoshi et al. teaches wherein the coating film has a ratio of an arithmetic average roughness to the ten-point average roughness of 0.05 or less (as calculated 
Further, alternatively, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a ratio as claimed, absent evidence to the contrary.
Regarding claim 3, Hoshi et al. teaches wherein the coating film has a water contact angle of 10 or less (paragraph [0134]) which falls within the claimed range of 40o or less.  
Further, alternatively, while Hoshi et al. is silent with respect to a water contact angle, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a water contact angle as claimed, absent evidence to the contrary.
Regarding claim 5, while Hoshi et al. is silent with respect to a porosity, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a porosity as claimed, absent evidence to the contrary.
Regarding claim 6, Hoshi et al. teaches wherein the metal oxide has an average particle diameter of 30 to 10000 nm (See Abstract, paragraph [0014], 0.03 to 10 µm) which overlaps the claimed range of 1.0 nm or larger and 400 nm or smaller.  
Regarding claim 7, Hoshi et al. teaches wherein the polymer particle has an average particle diameter of 30 to 10000 nm (See Abstract, paragraph [0014], 0.03 to 10 µm) which overlaps the claimed range of 10 nm or larger and 800 nm or smaller.  
Regarding claims 8-12, the claimed limitation is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hoshi et al. meets the requirements of the claimed coating film, Hirose clearly meets the requirements of present claims. Further, regarding claim 8, alternatively, Hoshi et al. discloses coating and then drying a coating composition to obtain the coating film (paragraph [0014]).
Regarding claim 9, alternatively, Hoshi et al. teaches further comprising at least one intermediate layer between the base material and the coating film (undercoat layer, paragraph [0127]).
Regarding claim 10, alternatively, Hoshi et al. teaches wherein the at least one intermediate layer comprises at least one selected from the group consisting of urethane resins, acrylic urethane resins, and acrylic silicone resins (paragraphs [0128]-[0129]). 
Regarding claim 11, alternatively, while Hoshi et al. does not explicitly disclose that hard coat layer, given that Hoshi et al. teaches wherein at least one undercoat, i.e. intermediate layer, may be present (paragraph [0127]) and wherein the intermediate layer comprises the metal oxide 
Regarding claim 13, Hoshi et al. teaches wherein the coating film is for snow accretion- preventing use or antifogging use (paragraphs [0130] and [0137]-[0138]).
Regarding claim 21, Hoshi et al. teaches wherein the metal oxide particle comprises at least one oxide of silicon, aluminum, titanium, zirconium, zinc, tin (paragraph [0025]).
Regarding claim 22, Hoshi et al. teaches wherein the metal oxide particle comprises at least one oxide selected from silicon oxide and zirconium oxide (paragraph [0025]).
Regarding claim 23, Hoshi et al. teaches wherein the polymer particle comprises at least one polymer selected from the group consisting of polyester-based polymer and a poly(meth)acrylate-based polymer (paragraph [0027]).

Claim(s) 24-25 are rejected under 35 U.S.C. 103 as obvious over Hoshi et al. (JP-2009255490-A) in view of Venzmer et al. (US 2009/0149573).
Hoshi et al. is relied upon as disclosed above.
Regarding claims 24 and 25, Hoshi et al. fails to teach polymer particle as claimed.
However, Venzmer et al. teaches polymer particle comprising a polymer particle having a core-shell structure, and the core comprises a silicone-based polymer, the shell comprises a poly(meth)acrylate-silicone-based copolymer (paragraphs [0038], [0041] and [0044]). Venzmer et al. further discloses that the polymer particle has a diameter from 1 to 100 nm (paragraph [0039]) and that the polymer particle is useful in coatings (paragraph [0093]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer particle having a core-shell structure, .
Response to Arguments
Applicant's arguments filed 08/24/21 have been fully considered but they are not persuasive. 
Applicant argues that Hoshi et al. JP '490 fails to disclose or suggest that a coating film comprises silanol group (-Si-OH) as defined in the claims.
It is agreed Hoshi et al. fails to disclose silanol groups which is why Yanagi is used to teach the claimed limitations. 
Applicant argues that the secondary cited references (e.g., Isogai US '510 and Venzmer et al. US '573) also fail to disclose or suggest the claimed abundance of a silanol group of the present invention.
However, note that Isogai is no longer used and while Venzmer does not disclose all the features of the present claimed invention, Venzmer is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a polymer particle having a core-shell structure, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that the claimed invention exhibits advantageous properties (e.g., "Snow sliding property 2") as shown in paragraph [0027] and the working Examples (e.g., see Tables 1 and 2) of the instant specification. It is noted that Example 11 in Table 2 is outside of 
However, as previously set forth, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, there is no data at the upper end point of the abundance of silanol group, i.e. 0.2 and no comparative example outside the upper end point of the abundance of silanol group.  Further, the data uses specific types of metal oxide particle having specific average particle diameter, e.g. spherical silica having average particle diameter of 8 nm, while the claim is open to any type of metal oxide particle. The data uses specific types of polymer particle having specific average particle diameter while the claim is open to any type of polymer particle having any average particle diameter. Furthermore, the data uses specific ratios of specific polymers with specific types of alkoxysilane while the claim is open to any amount of polymers and any type and amount of alkoxysilane. Further, there is no data at the lower end point of Rz, i.e. at 40 nm. There is also no data at the lower end point of Ra/Rz, i.e. at 0.0. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Further, as set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and 
Further, there is no proper side-by-side comparison between Example 4 and Example 11 given that the examples use different amounts of A, B, and C.
Applicant argues that there is no proper rationale and/or reasonable expectation of success based on the combination of the cited references, by which one skilled in the art could arrive at the present invention as claimed, since the cited references fail to disclose or suggest each of the instantly claimed features, as explained above.
However, Hoshi in view of Yanagi et al. do disclose all the instantly claimed features as set forth above and there is proper rationale to combine the references as forth in Yanagi et al. itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787